Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 8, 11, 13, 16, 17, 19, 26 and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30, 32, 36, 41, 44, 49, 58 and 60, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3, 13, 30 and 36 are amended, claims 2, 4-7, 9, 10, 12, 14, 15, 18, 20-25, 27, 29, 31, 33-35, 37-40, 42, 43, 45-48, 50-57 and 59 are canceled, and claims 1, 3, 8, 11, 13, 16, 17, 19, 26, 28, 30, 32, 36, 41, 44, 49, 58 and 60 are pending.

Pending claims 1, 3, 8, 11, 13, 16, 17, 19, 26, 28, 30, 32, 36, 41, 44, 49, 58 and 60 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Zhang et al. (US 2008/0246961 A1) teaches a photonic crystal biosensor {meets the claimed plasmonic patch} comprising: a polyethylene terephthalate substrate sheet {meets the claimed flexible substrate}, a grating layer having nanostructures {meets the claimed plasmonic nanostructure}, and a SiO2 spacer layer {meets the claimed spacer}.  However, Zhang does not teach or suggest the grating layer having nanostructures comprises a material selected from the group consisting of gold, silver, copper, aluminum, a semiconductor, and combinations thereof as recited in claims 1 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
January 26, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785